DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1-10, 12, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al., (US 2014/0207036; hereinafter Perry) in view of Coza et al., (US 2013/0274587; hereinafter Coza) and Volpe et al., (US 2014/0206974; hereinafter Volpe).
Regarding claims 1 and 3-5, Perry discloses (Figures 1-8) a wearable medical device apparatus for pairing with a first garment or a second garment of associable garments (sleeves) comprising: a medical device controller (14); a first garment identification component (the respective connection connecting the respective sleeve to the system) disposed as a part of the first garment, the first garment identification component configured to operably couple with a medical device controller (14), wherein the medical device controller (14) is configured to: disassociate the first garment (a first sleeve) from the medical device controller (data communication between the garment and the controller are dissociated when the first sleeve is removed from the system), the first garment comprising a first garment identification component (the respective connection connecting the respective sleeve to the system), initiate data communication between the medical device controller (14) and the first garment (a second sleeve) of the associable garments (initiate pressure measurement of the second garment), the second garment comprising a second garment identification component (the respective connection connecting the respective sleeve to the system), receive, from the second garment identification component (the respective connection connecting the respective sleeve to the system) of the second garment, an identifier (pressure) of 
Perry fails to disclose that the apparatus comprises a wearable medical device, the first and second garments are configured to be worn about a torso of a patient, the first garment identification component comprises at least one of a near field communication (NFC) element and a machine-readable data element, the NFC element comprises a radio-frequency identification (RFID) element and the machine-readable data element comprises a barcode. However, Coza teaches (Figure 1) an apparatus comprising a wearable medical device, wherein a garment (500) is configured to be worn about a torso of a patient ([0060], [0062]) and identifiable by the system using a garment identification component comprising at least one of a near field communication (NFC) element and a machine-readable data element, the NFC element comprising a radio-frequency identification (RFID) element and the machine-readable data element comprises a barcode ([0136]-[0138]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perry such that the apparatus comprises a wearable medical device, the garment is configured to be worn about a torso of a patient, the first garment identification component comprises at least one of a near field communication (NFC) 
Perry fails to disclose a plurality of ECG electrodes configured to be disposed in the first garment or the second garment and monitor an ECG signal of the patient; and therapy electrodes configured to be disposed in the garment and deliver one or more therapy shocks, the one or more therapy shocks being delivered responsive to a determination by the medical device controller of a cardiac arrhythmia event occurring in the patient based on the monitored ECG signal of the patient; further wherein the apparatus comprises a wearable cardiac monitoring and treatment device, and wherein the one or more therapy shocks comprises at least one of one or more pacing shocks or one or more defibrillation shocks. However, Volpe discloses (Figure 2) a wearable medical device including a medical device controller (130), ([0033]); a plurality of ECG electrodes configured to be disposed in a garment being configured to be worn about a torso of a patient, and monitor an ECG signal of the patient ([0034]: at least one sensing electrode 135, which is used for ECG); and therapy electrodes (140) configured to be disposed in the garment and deliver one or more therapy shocks ([0034]), the one or more therapy shocks being delivered responsive to a determination by the medical device controller of a cardiac arrhythmia event occurring in the patient based on the monitored ECG signal of the patient; further wherein the apparatus comprises a wearable cardiac monitoring and treatment device, and wherein the one or more therapy shocks 
Regarding claim 2, Perry further discloses that the medical device controller (14) is configured to associate with the first garment after identifying the first garment ([0062]-[0066]).
Regarding claims 6-9, Perry in view of Coza and Volpe teaches the apparatus of claim 2, but Perry in view of Coza fails to teach that the medical device controller is configured to determine an amount of time that the first garment has been worn by the patient, wherein the medical device controller is configured to determine an amount of time that the first garment has been worn by the patient by determining an amount of time that the first garment has been 
However, Volpe teaches (Figures 1-7) an apparatus comprising a medical device controller (130) configured to determine an amount of time that a first garment (105) has been worn by a patient (the system measures stretch over time), wherein the medical device controller (130) is configured to determine an amount of time that the first garment (105) has been worn by the patient by determining an amount of time that the first garment (105) has been associated with the medical device controller (130) without the medical device controller (130) being associated with another garment (the time that stretching is monitored before indication of replacement is alerted is the amount of time that the garment has been worn by the patient), wherein the medical device controller (130) is configured to determine that the first garment (105) is to be removed or replaced based on the amount of time that the first garment (105) has been associated with the medical device controller (130) without the medical device controller (130) being associated with another garment (105), wherein the medical device controller (130) is configured to determine that the first garment (105) is to be removed or replaced if the amount of time meets a predetermined threshold amount of time ([0061], [0063]: the system provides an alert that the garment should be replaced due to its age). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perry in view of Coza such that the medical device 
Regarding claim 10, Perry further discloses that the medical device controller (14) is configured to operably couple with a third garment identification component (the respective port connecting the respective sleeve to the system) disposed as a part of a third garment (a third sleeve), wherein the medical device controller (14) is configured to identify the third garment based on one or more values provided by the third garment identification component ([0062]-[0066]). Furthermore, since the modified device includes the garment being configured to be worn about the torso of the patient, the second garment would also be configured to be worn about the torso of the patient.
Regarding claim 12, Perry further discloses that the medical device controller (14) is configured to, upon identifying the third garment, provide a prompt to a user to enable the user to cause the medical device controller (14) to disassociate the medical device controller (14) from 
Regarding claim 53, Perry further discloses that the one or more identifiers of the associable garments comprise a numerical identifier (a particular pressure value associated with a particular garment type, as explained in the rejection of claim 1).
Regarding claim 54, Perry/Coza/Volpe teaches that the first garment is disassociated from the medical device controller in response to determining that the first garment was removed from the torso of the patient. Specifically, Perry discloses that when one treatment regimen ends and the system is restarted to repeat the garment detection cycle; the system will then identify whether one sleeve has been replaced with another sleeve based on the pressure values ([0062]-[0066]). Therefore, the first garment will be dissociated from the controller in response to determining that the first garment was removed in the modified device. 
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Volpe.
Regarding claim 13, Perry discloses (Figures 1-8) a wearable medical device comprising: a controller (14), ([0062]); a memory (system uses a look-up table) storing a first identifier (a pressure value associated with a particular type of sleeve) identifying a first garment (a first sleeve) and a second identifier (a pressure value associated with a another particular type of sleeve) identifying a second garment ( a second sleeve), the first garment being configured to couple with the controller (14) to initiate data communication between the controller (14) and the first garment ([0062]: pressure measurement is initiated) at a first time and to disassociate the first garment from the medical device controller at a second time, and the second garment being configured to initiate data communication between the controller and the second garment at the second time ([0062]-
Perry fails to disclose a plurality of ECG electrodes configured to be disposed in the first garment or the second garment and monitor an ECG signal of the patient; and therapy electrodes configured to be disposed in the first garment or the second garment and deliver one or more therapy shocks, the one or more therapy shocks being delivered responsive to a determination by the medical device controller of a cardiac arrhythmia event occurring in the patient based on the monitored ECG signal of the patient. However, Volpe discloses (Figure 2) a wearable medical device including a medical device controller; a plurality of ECG electrodes configured to be disposed in the first garment and monitor an ECG signal of the patient ([0034]: at least one sensing electrode 135, which is used for ECG); and therapy electrodes (140) configured to be disposed in 
Regarding claim 14, Perry further discloses that one or both of the first identifier (pressure) identifying the first garment and the second identifier (pressure) identifying the second garment is unique to the respective garment and comprises data that corresponds to an identity of the respective garment, the data corresponding to one or more of a serial number of the respective garment, a model number of the respective garment, and a size of the respective garment ([0062]: each sleeve, which has a respective size, is identified based on the pressure values that the system monitors; therefore, the different, unique pressure values identifying each sleeve correspond to the sizes of the respective sleeves).
Regarding claim 15, Perry further discloses that the data indicative of whether the first garment has been removed on at least a predetermined interval comprises data indicative of whether the first garment has been replaced with the second garment on at least a predetermined interval ([0062]-[0066]: the predetermined interval is when one treatment regimen ends and the system is restarted to repeat the garment detection cycle; the system will then identify whether the first sleeve has been replaced with the second sleeve based on the pressure values).
Regarding claim 16, Perry further discloses a user interface (32) configured to provide one or more messages based at least in part on the data indicative of whether the first garment has been removed on at least a predetermined interval ([0036], [0065]).
Regarding claim 17, Perry further discloses that the one or more processors are configured for calculating the data indicative of whether the first garment has been removed on at least a predetermined interval, based at least on the second identifier ([0062]-[0066]: the predetermined interval is when one treatment regimen ends and the system is restarted to repeat the garment detection cycle; the treatment regimen is then decided based on the second value (to establish the predetermined interval based on the treatment regimen).
Regarding claim 18, Perry further discloses a network communication interface configured to transmit, to a server in communication with a network, the data indicative of whether the first garment has been removed on at least a predetermined interval ([0015], [0036]: processor in communication with the control panel to show indicators for number and types of sleeves connected).
Claims 19-25 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Volpe in view of Dandekar et al., (US 2016/0000374; hereinafter Dandekar).
Regarding claim 19, Volpe discloses (Figures 1-7) an apparatus comprising: a garment (105) configured to be worn about a torso of a patient ([0035]); a garment monitoring component (515) disposed as a part of the garment (105), ([0061]) and configured to determine whether the garment (105) has been laundered according to a predetermined schedule ([0061]-[0063]); and a communication device operably connected to the garment monitoring component (515) and configured to initiate data communication between the garment and a medical device controller  (initiate stretch measurement), disassociate the garment from the medical device controller ([0063]: controller prevents application of treatment based on data thresholds, thereby dissociating from the garment), and exchange information related to the laundering of the garment (105) with the medical device controller ([0061]-[0063], [0082]: notifications of elasticity loss are transmitted over a network, via a communication device, to a doctor at a remote location by an alarm module).
Volpe fails to disclose that the garment monitoring component comprises at least one of a temperature sensor, humidity sensor, and pH sensor. However, Dandekar teaches an apparatus comprising a garment monitoring component (knit sensor system) which uses at least one of temperature values and humidity values for monitoring through knit sensors ([0091], [0093], [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Volpe to include at least one of the knit temperature and humidity sensors taught by Dandekar because the modification would achieve a wide variety of sensing, communication, and tactile interaction applications (Dandekar; [0009]).
Regarding claim 20, Volpe further discloses that the garment monitoring component (515) comprises at least one sensor that measures at least one of temperature, humidity, pH, and fabric stretch ([0061]).
Regarding claim 21, Volpe further discloses that the garment monitoring component (515) is configured to determine whether the garment (105) has been laundered according to a predetermined schedule based at least in part on two or more measured values ([0061]-[0063]: component 515 measures stretch deterioration from a baseline value over time and determines whether laundering is required according to this schedule).
Regarding claims 22 and 23, Volpe in view of Dandekar further teaches that the two or more measured values are temperature values measured by a temperature sensor, and the determination of whether the garment has been laundered according to the predetermined schedule is based on whether any of the temperature values meets a predetermined threshold, wherein a temperature value that meets the predetermined threshold is indicative of the garment having been in a laundering environment. Specifically, the modified device includes the teachings of Dandekar, which teaches an apparatus comprising a garment monitoring component (knit sensor system) which uses temperature values for monitoring ([0091], [0093], [0095]). Since the modified device would include the knit temperature sensor, the two or more measured values would include temperature values measured by a temperature sensor, and the determination of whether the garment has been laundered according to the predetermined schedule would be based on whether any of the temperature values meets a predetermined threshold, wherein a temperature value that meets the predetermined threshold is indicative of the garment having been in a laundering environment.
Regarding claims 24 and 25, Volpe in view of Dandekar further teaches that the two or more measured values are humidity values measured by a humidity sensor, and the determination of whether the garment has been laundered according to the predetermined schedule is based on whether any of the humidity values meets a predetermined threshold, wherein a humidity value 
Regarding claim 28, Volpe further discloses that the two or more measured values are stretch values measured by a strain sensor, and the determination of whether the garment (105) has been laundered according to the predetermined schedule is based on whether any of the stretch values meets a predetermined threshold ([0061]-[0063]).
Regarding claim 29, Volpe further discloses that a stretch value that meets the predetermined threshold is indicative of the garment (105) having not been in a laundering environment ([0061]-[0063]).
Regarding claim 30, Volpe further discloses that a difference between a first stretch value and a second stretch value that meets the predetermined threshold is indicative of the garment (105) having been in a laundering environment ([0061]-[0063]).
Regarding claim 31, Volpe further discloses that the strain sensor (515) comprises a coil embedded in fabric of the garment ([0048]).
Regarding claim 32, Volpe further discloses that the two or more measured values include one or both of an inductance value and a capacitance value indicative of stretch experienced by the garment (105), ([0061]-[0063]).
Regarding claim 33, Volpe further discloses that the medical device controller (130) comprises a user interface configured to provide one or more messages based at least in part on the information related to the laundering of the garment (105), ([0061]-[0063]).
Regarding claim 34, Volpe further discloses that the communication device is configured to transmit, to a server in communication with a network, the information related to the laundering of the garment (105), ([0061]-[0063]).
Regarding claim 35, Volpe further discloses that the information related to the laundering of the garment (105) includes one or more of a measured temperature value, humidity value, pH value, and stretch value, and one or more laundering events experienced by the garment (105) are identified based on the information related to the laundering of the garment (105), ([0061]-[0063]).
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Volpe in view of Dandekar, as applied to claim 21 above, and further in view of Springer et al., (US 2008/0255528; hereinafter Springer).
Regarding claims 26 and 27, Volpe in view of Dandekar teaches the apparatus of claim 21, but fails to disclose that the two or more measured values are pH values measured by a pH sensor, and the determination of whether the garment has been laundered according to the predetermined schedule is based on whether any of the pH values meets a predetermined threshold, wherein a pH value that meets the predetermined threshold is indicative of the garment having been in a laundering environment. However, However, Springer teaches an apparatus comprising a garment monitoring component (pH sensor) which uses pH values for monitoring ([0015], .
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Volpe in view of Dandekar, as applied to claim 19 above, and further in view of Coza.
Regarding claim 36, Volpe in view of Dandekar teaches the apparatus of claim 19, but fails to disclose that the communication device operates according to an NFC protocol. However, Coza teaches (Figure 1) an apparatus comprising a wearable medical device ([0060], [0062]) with a garment identification system comprising a communication device operating according to an NFC protocol ([0136]-[0138]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Volpe in view of Dandekar such that the communication device operates according to an NFC protocol, as taught by Coza, because the modification would provide a simple, low-power wireless communication protocol for garment monitoring (Coza, [00138]).
Response to Arguments
11/18/2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Perry does not teach or suggest the limitation disassociating the first garment from the medical device controller, the first garment comprising a first garment identification component, as recited by amended claim 1, Examiner respectfully disagrees. Perry discloses that when one treatment regimen ends and the system is restarted to repeat the garment detection cycle; the system will then identify whether one sleeve has been replaced with another sleeve based on the pressure values, wherein the first garment comprises a first garment identification component (the respective connection connecting the respective sleeve to the system), ([0062]-[0066]). Therefore, the first garment will be dissociated from the controller in response to determining that the first garment was removed in the modified device. This limitation of claim 1 is thus taught by Perry/Coza/Volpe.
Regarding Applicant’s argument that Perry does not teach or suggest comparing the first identifier and the second value, and based on the comparison of the first identifier and the second identifier, storing data indicative of whether the first garment has been removed on at least a predetermined interval; one or more processors configured for: disassociating the first garment from the medical device controller, receiving, from the communication interface, the second identifier identifying the second garment, the second garment being configured to couple with the controller, as recited by amended claim 13, Examiner respectfully disagrees. Perry discloses that when one treatment regimen ends and the system is restarted to repeat the garment detection cycle; the system will then identify whether one sleeve has been replaced with another sleeve based on the pressure values, wherein the first garment comprises a first garment identification component (the respective connection connecting the respective sleeve to the system), ([0062]-[0066]). 
Regarding Applicant’s argument that Volpe and Dandekar are silent as to disassociate the garment from the medical device controller, as recited by amended claim 19, Examiner respectfully disagrees. Volpe discloses that the controller prevents application of treatment based on data thresholds, thereby prevention of application of treatment dissociates the controller from the garment ([0063]). This limitation of claim 19 is thus taught by Volpe/Dandekar. 
Examiner suggests further defining the claims to specify the data communication as outlined in the specification of the invention, as discussed in the previous interview. The present claims are still broad and the data communication of the pressure values reads on the invention as claimed. Providing more details about the signals in the data communication might help to differentiate the claims from the applied references. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794